GRIFFIN, J.
The Agency for Persons with Disabilities [“Agency”] petitions this Court for a writ of certiorari seeking to quash the order of the trial court which committed Cedilien Forestal [“Forestal”] to the Agency for competency restoration training. The trial court committed Forestal under section 916.18, Florida Statutes, which pertains to defendants who are adjudicated incompetent to proceed due to a mental illness, although none of the experts who evaluated Forestal opined that he was mentally ill. Moreover, persons committed under section 916.13 are committed to the Department of Children and Famihes. We assume, therefore, that the statutory reference is a scrivener’s error, and that the trial court intended to reference section 916.802. This is the statute that authorizes commitment to the Agency for incompetency due to mental retardation or autism. The latter statute, however, contains certain statutory requirements for findings that are lacking, and we do not have a transcript of the competency hearing held on November 27, 2012.1 We accordingly vacate the order and remand for correction and further findings.
Order VACATED and REMANDED.
SAWAYA and EVANDER, JJ., concur.

. The Agency also contends that Forestal cannot meet the criteria for commitment under section 916.302, but it is premature to reach that conclusion until the trial court has completed its work.